                                                                                       U.S. DISTRICT COURT
                                                                                   NORTllERN DISTRICT OF TllXAS
                                                                                                                  ,.
                                                                                              FILED               .i
                      IN THE UNITED STATES DISTRICT COU T
                           NORTHERN DISTRICT OF TEXAS                                       MAY 2 8 2019
                               FORT WORTH DIVISION
                                                                                     CLERK, U.S. DISTRICT COURT
JACQUELINE IRELAND,                                §
                                                   §                                   By·--..Dcputy
                                                                                              -----
             Plaintiff,                            §
                                                   §
vs.                                                §   NO. 4:18-CV-208-A
                                                  §
AMERICAN AIRLINES,           INC., ET AL.,§
                                                  §
             Defendants.                          §

                            MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of defendant American

Airlines,    Inc.      ("American")         for summary judgment. The court,

having considered the motion, the response of plaintiff,

Jacqueline Ireland,           the record, and applicable authorities, finds

that the motion should be granted.

                                                  I.

                                    Plaintiff's Claims

      On March 14, 2018, plaintiff filed her original complaint,

naming American and American Airlines Group,                            Inc.     ("Group") , as

defendants. Doc. 1 1. She has since twice amended her complaint.

The operative pleading is her third amended complaint filed July

26, 2018, Doc. 19. American is the sole defendant, plaintiff

having filed a motion to dismiss her claims against Group, Doc.

31, which the court has granted. Docs. 33 & 34.




      'The "Doc.    "reference is to the number of the item on the docket in this action.
            In her third amended complaint plaintiff alleges that

American hired her on January 22, 1996, as an aircraft mechanic.

The overwhelming majority of American's mechanics are male. Her

co-workers harassed her by making sexually-oriented jokes and

gestures in her presence. They also tampered with her food and

water, causing her to become ill on several occasions. Plaintiff

complained but American did not take her complaints seriously.

        Plaintiff asserts causes of action for discrimination based

on sex, for sexual harassment, for hostile work environment, and

for retaliation, all under Title VII of the Civil Rights Act of

1964, 42 U.S.C.           §§   2000e to 2000e-17 ("Title VII").' Plaintiff

also seeks a declaration that she is fit for duty and that

American must reinstate her to work, but that request appears to

be moot as plaintiff has returned to work.

                                                   II.

                                    Grounds of the Motion

        American alleges that plaintiff cannot make out a prima

facie case in support of any of her causes of action.

Specifically, plaintiff has no evidence that                              (1) she was

subjected to unwelcome harassment because of her gender,                                     (2) the

gender harassment about which she complains affected a term,



        2
        Although set forth separately, there does not appear to be any difference between the first and
second causes of action, discrimination based on sex and sexual harassment.

                                                    2
condition, or privilege of her employment, or (3) American knew

or should have known of the harassment and failed to take prompt

remedial action. And, even if she could make out a prima facie

claim, she cannot overcome American's legitimate,

nondiscriminatory reason for its actions. Further, in support of

her retaliation claim, she cannot show that her adverse action

would not have occurred but for her protected activity.

        By order signed March 26, 2019, plaintiff's counsel was

allowed to withdraw. Doc. 23. Plaintiff is now proceeding prose.

                                 III.

                      Summary Judgment Principles

        Rule 56(a) of the Federal Rules of Civil Procedure provides

that the court shall grant summary judgment on a claim or defense

if there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.     Fed. R. Civ.

P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247

(1986).     The movant bears the initial burden of pointing out to

the court that there is no genuine dispute as to any material

fact.     Celotex Corp. v. Catrett, 477 U.S. 317, 323, 325 (1986).

The movant can discharge this burden by pointing out the absence

of evidence supporting one or more essential elements of the

nonmoving party's claim,    "since a complete failure of proof




                                   3
concerning an essential element of the nonmoving party's case

necessarily renders all other facts immaterial."                                       Id. at 323.

Once the movant has carried its burden under Rule 56(a), the

nonmoving party must identify evidence in the record that creates

a genuine dispute as to each of the challenged elements of its

case.           Id. at 324; see also Fed. R. Civ. P. 56(c)                              ("A party

asserting that a fact                              is genuinely disputed must support

the assertion by                              citing to particular parts of materials in

the record                       • fl )   •   If the evidence identified could not lead

a rational trier of fact to find in favor of the nonmoving party

as to each essential element of the nonmoving party's case, there

is no genuine dispute for trial and summary judgment is

appropriate.               Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587, 597 (1986).                           In Mississippi Prot. & Advocacy

Sys., Inc. v. Cotten, the Fifth Circuit explained:

         Where the record, including affidavits,
         interrogatories, admissions, and depositions could not,
         as a whole, lead a rational trier of fact to find for
         the nonmoving party, there is no issue for trial.

929 F.2d 1054, 1058 (5th Cir. 1991).

         The standard for granting a motion for summary judgment is

the same as the standard for rendering judgment as a matter of

law. 3        Celotex Corp., 477 U.S. at 323.                         If the record taken as a


         3
             ln Boeing Co. v. Shipman, 411 F.2d 365, 374-75 (5th Cir. 1969) (en bane), the Fifth Circuit
                                                                                                (continued ... )

                                                         4
whole could not lead a rational trier of fact to find for the

non-moving party, there is no genuine issue for trial.

Matsushita, 475 U.S. at 597; see also Mississippi Prot. &

Advocacy Sys., 929 F.2d at 1058.

                                                 IV.

                                       Undisputed Facts

        The record establishes the following undisputed facts:

        Plaintiff has been employed by American since 1996 as an

aircraft maintenance technician ("AMT") . Doc. 2 7 at App. 010- 011.

AMT is a safety sensitive position. Id. at App. 020. Plaintiff

began work at the Alliance facility and moved to American's DFW

International Airport facility ("DFW") when Alliance closed in

2013. Id. at App. 010-011. Plaintiff worked at DFW from 2013

until she was taken out of service in August 2017. Id. In May

2018, she returned to work and transferred to the SeaTac Airport

in Seattle. Id. at App. 011.

        Plaintiff had no problems at work prior to May 2017. Doc. 27

at App. 062-063. Plaintiff's claims are based on five incidents

involving male employees who said or did something that she says

constituted sexual harassment or created a hostile work

environment. Id. at App 050-051, 091-093. They are as follows:


        3
          ( ... continued)

explained the standard to be applied in determining whether the court should enter judgment on motions
for directed verdict or for judgment notwithstanding the verdict.

                                                   5
         (1) On a single occasion on an unknown date between May and

August 2017, co-worker Jared Windisch picked at the outside of

his pants in the crotch area' while he and plaintiff were taxiing

an aircraft across DFW Airport property. Windisch did not say

anything to plaintiff and she does not know why he was picking at

his pants, although she suspects it was to embarrass her. He made

no physical contact with plaintiff and she never complained that

he was making her uncomfortable. She simply looked away. She

never made a written complaint to American about Windisch, but

believes she identified him to her HR representative. Doc. 27,

App . 0 3 6 - 0 4 3 .

         (2) Sometime in 2017 before May, an unknown employee, who

was not a manager or supervisor, stood 15-20 feet away from

plaintiff and grasped himself, working from his crotch down to

his knee. He did not say anything to plaintiff, but obviously

thought it was funny. Plaintiff turned and walked away. Doc. 27

at App. 044-050.

        (3) On one occasion in 2017, Chris Constable put his hand on

his crotch making the shape of a gun, simulating an erection.

Plaintiff never reported this incident to American. Doc. 27 at

App. 088-094.




       "Plaintiff demonstrated what she meant by picking at the cloth of her shiit sleeve with her index
and middle fingers and thumb. Doc. 27 at App. 042.

                                                    6
     (4)    Plaintiff believes a co-worker, Brian Nicholson,

tampered with her lunches, but she never saw him do so and

neither did anyone else. Plaintiff believes he put prescription

laxatives in her lunch because she had encouraged people to

transfer to DFW     from the Alliance facility, perhaps causing

Nicholson's friends to be bumped from the transfer list. Doc. 27

at App. 025-031, 044; Doc. 35 at 4, , F.11.

     (5) Plaintiff believes Matt Baytos tampered with her water,

but she never saw him do so and neither did anyone else. Doc. 27

at App. 028, 031-033. She does not know why he did that. Id. at

App. 044.

     Despite the foregoing, at all times, plaintiff believed that

she was able at all times to perform her job competently. Doc. 27

at App.    087. She always completed her work on time and did not

require any accommodation to do so. Id.; Doc. 35 at 3, , F.7.

     Plaintiff had a number of communications with Laura Kobe

("Kobe")    in American's human resources department. Doc. 27 at

App. 097. On August 24, 2016, plaintiff emailed Kobe to say that

she was "95% sure" that one of her co-workers had put lice in her

hair "but [she] had no proof." Id. at App. 098, 106. When

questioned, plaintiff said an unknown man had thrown lice in her

hair while she was at a public park in Keller, Texas. Id. at App.

098. Kobe investigated, but was unable to substantiate any of the


                                   7
allegations. Id. at App. 098-099. Ultimately, plaintiff admitted

that she was mistaken in believing American had anything to do

with the lice incident. Id. at App. 057-058.

      On January 14, 2017, plaintiff emailed Kobe to ask for help

with certain female gate agents in Jackson Hole, Wyoming, that

plaintiff said were harassing her. Kobe tried to set up meetings

with plaintiff on numerous occasions, but plaintiff advised she

would handle the matter herself. Kobe did contact the Jackson

Hole general manager, but she was not familiar with plaintiff.

Doc. 27 at App.099, 114-19.

      On June 8, 2017, plaintiff emailed Kobe to report her belief

that someone tampered with her food. On July 2, 2017, plaintiff

emailed to say that someone had tampered with her water. Kobe met

with her several times and interviewed numerous employees, but

could not corroborate plaintiff's claims. Doc. 27 at App. 099-

101, 120-38.

      On July 24, 2017, plaintiff emailed Kobe to ask if other

employees' email had been hacked, opened, and read. Doc. 27 at

App . 101, 13 9 .

      On July 26, 2017, plaintiff emailed Kobe asking what she

needed to do to take her harassment case off base because "[t)his

group is continuing their harassment" and "obviously feel that

there will be no repercussions for their behavior." Doc. 27 at


                                 8
App. 101, 140. That same day, she emailed Kobe and an employee

assistance counselor to ask that she be transferred to a special

assignment in a different place and saying she would meet with

the counselor to seek assistance. Id. at App. 102, 141.

     On July 29, 2017, plaintiff emailed Kobe to express doubts

about whether she could or should perform safety sensitive

aspects of her job, stating that she and her husband thought she

needed a leave of absence and counseling. Id. at App. 102, 142.

Her request for leave of absence was granted. Id. at App. 102. On

August 2, 2017, plaintiff emailed Kobe to say that her husband

thought she had mental problems and that both of them had spoken

to a psychologist. Id. at App. 143.

     On August 4, 2017, plaintiff emailed Kobe to say she was

going to press charges with the DFW Airport Police against a co-

worker for poisoning her food. Doc. 27 at App. 102, 144. Kobe

received a call from the DFW Airport Police advising that there

was no basis for the charges and they did not intend to take any

action. Id. at App. 103.

     On August 8, 2017, plaintiff emailed Kobe to say that she

was no longer going to therapy because she believed nothing was

wrong with her mental status. Doc. 27 at App. 103, 146. On

September 1, 2017, Kobe sent plaintiff a letter advising that she

would need to undergo an independent medical examination ("IME")


                                9
to determine her fitness for duty before she would be allowed to

return to work. Id. at App. 103, 147. On September 25, 2017,

plaintiff was examined by Mark J. Blotcky, M. D.   ( "Blotcky") , who

determined that she was not fit for duty due to severe

psychiatric disorder. Id. at App. 103, 148-52.

     Plaintiff independently selected and saw several

psychiatrists in an attempt to get a report that she was fit for

duty. She has sued at least one of them, Dr. Camp, who diagnosed

plaintiff with a delusional disorder and prescribed risperdone

for her. Doc. 27 at App. 013-019. On April 11, 2018, plaintiff

was deemed fit to return to duty and returned a short time later.

Doc. 27 at App. 103; id., Ex. N; Doc. 35 at 5, , F.22.

     There were no male AMT employees of American who were

substantially similar to plaintiff who were treated more

favorably than she was.   Doc. 35 at 4, , F.8. There were no male

AMT employees of American who expressed reservations about the

ability to perform the safety sensitive aspects of work who were

not requested to have a fit-for-duty examination. Id.,       , F.10. A

request to take a fitness for duty examination is not an ultimate

adverse employment action under Title VII. Id.,    , F.20.

     After plaintiff complained of sexual harassment, American

took her complaint seriously. Doc. 35 at 4, , F.13. American

promptly and thoroughly investigated plaintiff's complaints,


                                10
interviewing managers and co-workers likely to know about the

issues plaintiff raised, including every witness plaintiff

identified. Id., ,, F.14-16. Despite its prompt and thorough

investigation, American was not able to corroborate plaintiff's

complaints that she was being sexually harassed or that her food

and water were being tampered with. Id. at 5, ,F.17. After

plaintiff complained and American conducted its investigation and

granted plaintiff a leave of absence she requested, plaintiff was

not subject to any more acts of harassment. Id., , F.18.

                                 v.

                              Analysis

A.   Harassment/Discrimination Claims

     To establish a prima facie claim for discrimination under

Title VII plaintiff must show that:      (1) she is a member of a

protected group;   (2) she was qualified for the position at issue;

(3) she suffered an adverse employment action by her employer;

and (4) she was replaced by someone outside the protected group

or was treated less favorably than other similarly situated

employees. McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th

Cir. 2007). To satisfy the "similarly situated" requirement, the

circumstances of the plaintiff and her comparator must be more

than similar, they must be "nearly identical" from the

perspective of their employer at the time of the relevant


                                 11
employment decision. Berquist v. Washington Mut. Bank,                      500 F.3d

344,    353-54    (5th Cir. 2007); Perez v. Tex. Dep't of Criminal

Justice,    395 F.3d 206,      210   (5th Cir. 2004).

        To prove her claim for hostile work environment, plaintiff

must show:       (1) plaintiff belongs to a protected group;                (2) she

was subjected to unwelcome harassment;               (3)   the harassment was

based on her protected status;           ( 4)    the harassment affected a

term,   condition, or privilege of employment; and,                  (5)   defendant

knew or should have known about the harassment and failed to take

prompt remedial action. Ramsey v. Henderson,                 286 F.3d 264, 268

(5th Cir. 2002). To be actionable,               the harassment must be both

objectively and subjectively offensive. Harvill v. Westward

Communications, L.L.C., 433 F,3d 428,               434    (5th Cir. 2005).     It

must be sufficiently severe or pervasive to alter the conditions

of plaintiff's employment and create an abusive work environment.

Harris v. Forklift Systems,          Inc.,      510 U.S. 17,   21    (1993). Factors

considered include the frequency of the conduct,                    its severity,

whether the conduct was physically threatening or humiliating or

a mere offensive utterance,          and whether it unreasonably

interfered with the employee's work performance. Faragher v. City

of Boca Raton,      524 U.S.   775, 787-88        (1998). The Supreme Court has

"made it clear that conduct must be extreme to amount to a change

in the terms and conditions of employment." Id. at 788.


                                         12
        In this case, there is no evidence that plaintiff suffered

any harassment or discrimination on account of her being female.

At best, plaintiff herself can only speculate as to why she

thinks certain things happened to her. She has not shown that she

was similarly situated to any other employee who was treated more

favorably.' Further, she has not come forward with any evidence

to show that any harassment, assuming it occurred, affected a

term, condition, or privilege of her employment. Rather,

plaintiff testified that she was always able to perform her job

duties. There is no evidence of any activity sufficient to amount

to an abusive work environment; plaintiff refers only to random,

isolated events. Finally, plaintiff has not pointed to any

evidence that American knew or should have known of any

particular harassment and failed to take prompt remedial action.

In sum, there is no genuine fact issue to preclude judgment for

American on the harassment/discrimination and hostile work

environment claims.

B.      Retaliation

        To state a claim for retaliation under Title VII, plaintiff

must allege that she participated in an activity protected by

Title VII, her employer took an adverse employment action against



        5
        ln fact, she has stipulated that she was not similarly situated to any male ATM who was treated
more favorably than she was. Doc. 35 at 4, ~ F.8.

                                                  13
her, and a causal connection exists between the protected

activity and the adverse employment action. McCoy, 492 F.3d at

557.   "Protected activity" means any practice rendered unlawful by

Title VII, including making a charge, testifying, assisting, or

participating in any investigation, hearing or proceeding under

Title VII. Lopez v. Kempthorne, 684 F. Supp. 2d 827, 862        (S.D.

Tex. 2010). For there to be a causal connection, the employer

must know about the employee's protected activity. Manning v.

Chevron Chem. Co., LLC, 332 F.3d 874, 883     (5th Cir. 2003).

Temporal proximity between the protected activity and the adverse

employment action, by itself, is insufficient to create a genuine

issue of material fact as to causation. Lopez, 684 F. Supp. 2d at

863    (citing cases) . Once an employer offers a legitimate,

nondiscriminatory reason that explains both the adverse action

and the timing, plaintiff must offer some evidence from which to

infer that retaliation was the real motive. McCoy, 492 F.3d at

562.

       Plaintiff has not come forward with any evidence to show

that she engaged in any protected activity for which she was

punished. But, even assuming plaintiff had made a prima facie

showing of retaliation, American has come forward with a

legitimate, non-retaliatory reason for plaintiff's being required

to take a fitness for duty examination. Plaintiff herself raised


                                  14
the issue of whether she was competent to engage in her assigned

work as an AMT. To show that defendant's reason was actually a

pretext for discrimination, plaintiff must show that she would

not have been subject to this requirement "but for" the

retaliatory reason. Univ. of Tex. Sw. Med. Ctr. v. Nassar,   570

U.S. 338, 360 (2013). For the reasons discussed, plaintiff has

not, and cannot, make that showing.

                               VI.

                              Order

     The court ORDERS that American's motion for summary judgment

be, and is hereby, granted; that plaintiff take nothing on her

claims against American; and, that such claims be, and are

hereby, dismissed with prejudice.

     SIGNED May 28, 2019.




                               15
